Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered July 24, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
*88The court’s Sandoval ruling constituted an appropriate exercise of discretion where the two prior convictions about which inquiry was permitted, and their underlying facts, bore directly on defendant’s credibility (see, People v Bennette, 56 NY2d 142).
We perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.